Goldstein, J.,
dissents and votes to reverse the order insofar as appealed from, on the law, and to deny the motions for summary judgment, with the following memorandum. The respondents, in their motion papers for summary judgment, contended that it was “clear” from the “independent orthopedic examination” by Dr. Irwin Nelson that the plaintiff did not sustain a serious injury. In that report, Dr. Nelson noted that the plaintiff exhibited “mild kyphosis,” and “subjective complaints regarding her neck, but no objective findings.” Dr. Nelson also noted that a magnetic resonance imaging (hereinafter MRI) showed herniated discs at C5-6 and C6-7 levels, but discounted those findings solely on the ground that “[i]t is a well known fact that a herniated disc on an MRI is of no significance unless associated with clinical findings of which this patient has none.” There is no indication in the record that the herniated discs were attributable to anything other than the accident (cf., Kosto v Bonelli, 255 AD2d 557).
Since the MRI results were included in the respondents’ motion papers, they were properly before the Supreme Court (see, Perry v Pagano, 267 AD2d 290; Raso v Statewide Auto Auction, 262 AD2d 387). The MRI results constituted “objective manifestation of physical injury,” satisfying the requirements of Insurance Law § 5102 (d), and provided “ample medical foundation” for the plaintiff’s subjective complaints of pain (Hawkey v Jefferson Motors, 245 AD2d 785, 786; see, Quinn v Licausi, 263 AD2d 820; cf., Shay v Jerkins, 263 AD2d 475; Risbrook v Coronamos Cab Corp., 244 AD2d 397). Dr. Nelson’s report, which discounted the plaintiffs clinical symptoms on the ground that there were no objective findings, and discounted the objective findings on the ground that there were no clinical symptoms, was internally inconsistent. Such circular reasoning was insufficient to establish the respondents’ entitlement to judgment as a matter of law.
Here, the plaintiff exhibited a visible objective impairment, to wit: “mild kyphosis.” Consequently, Dr. Nelson’s claims that his clinical findings were limited to subjective complaints or pain are disingenuous (cf., Guzman v Michael Mgt., 266 AD2d 508). His conclusion that the plaintiffs neck and back were “normal” is refuted by his own findings.
Accordingly, the respondents failed to sustain their burden of demonstrating their entitlement to judgment as a matter of law (see, Rulison v Zanella, 119 AD2d 957).